Citation Nr: 0610285	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent disabling for major depressive disorder prior to 
February 3, 2002.

2.  Entitlement to a rating in excess of 30 percent 
disabling for major depressive disorder on and after 
February 3, 2002.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim seeking entitlement to service connection 
for a depressive disorder, not otherwise specified and 
assigned an initial 10 percent rating, effective October 
30, 1995.  

The Board remanded this matter in November 2004 for due 
process matters.  While the claim was still on remand 
status, the VA in a November 2005 rating decision granted 
a 30 percent rating for the major depressive disorder, 
effective February 3, 2002, and continued an initial 10 
percent rating.  This matter is now returned to the Board 
for further consideration.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder has been 
manifested primarily by impaired judgement, little to no 
insight, somatic complaints, depressed mood, thought 
blocking, anxious mood, and poverty of thought process, 
but with no evidence of a thought disorder and Global 
Assessment of Functioning (GAF) scores ranging from 50 to 
55.

2.  The veteran is 60 years old and has not been employed 
since 1993.  

3.  The veteran's service-connected major depressive 
disorder is of such severity as to preclude all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 70 percent 
evaluation for the veteran's service-connected major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132, Diagnostic Codes 9207, 9400 
(1996); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2005).

2.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a total disability rating based 
on individual unemployability due to service-connected 
major depressive disorder have been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  See VAOPGCPREC 7-
2004.

In the present case, the veteran's claim seeking 
entitlement to service connection for a psychiatric 
disorder was received in October 1995.  After granting 
service connection in February 2003, the VA provided 
initial notice of the provisions of the VCAA in a December 
2004  letter.  In this letter, the veteran was told of the 
requirements to establish an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information 
in his possession relevant to the claim.  The duty to 
assist letter and the supplemental statement of the case 
issued in November 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody 
of a federal department or agency.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked 
to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  Service medical records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained.  
Although it does not appear that Social Security records 
were obtained, in light of the favorable outcome of this 
case, this omission is harmless error.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The evidence of record includes 
examination reports, and the most recent examination 
reports of October 2005 provides a current assessment of 
the veteran's condition based on review of the records and 
examination of the veteran.  

During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and 
the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish earlier effective dates 
for the increased initial rating for the depressive 
disorder.  However, since an increased initial rating is 
being granted, the RO will rectify any defect with respect 
to the effective date.  

Given the foregoing, the Board finds that the purpose 
behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these 
reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating

Service connection for major depressive disorder was 
granted by the RO in a February 2003 rating decision which 
assigned an initial 10 percent rating, effective the date 
of the October 1995 original claim.  During the pendency 
of the appeal, by a November 2005 rating decision, a 
staged rating of 30 percent disabling, effective February 
3, 2002 was granted and the initial 10 percent rating 
prior to that date was continued.  

Private treatment records reflect that the veteran was 
treated between 1995 and 1996 for complaints that included 
depression and anxiousness.  These records primary focus 
on the veteran's conflicts with family members.  He was 
noted to have complaints that included not sleeping well 
and feeling anxious in May 1995 and was diagnosed with 
generalized anxiety disorder (GAD) and insomnia.  Records 
from September 1996 revealed him to be angry and hostile.  
None of these records demonstrated any evidence of 
homicidal or suicidal thought or evidence of a thought 
disorder such as hallucinations or delusions.  An undated 
treatment record taken when the veteran was 50 years old 
noted complaints of insomnia, anxiety, getting angry 
easily, and depressive moods with crying outbursts.  He 
denied hallucinations or suicidal thoughts.  He forgot 
things very easily.  

An undated functional limitations report included among 
records from 1994 reflect that the veteran had severe 
limitations due to his psychiatric problems.  This report 
revealed that he was "markedly limited" in the ability to 
remember locations and worklike procedures, and in the 
ability to understand and remember very short and simple 
as well as detailed instructions.  He was moderately 
limited in carrying out short and simple instructions but 
was markedly limited in the ability to carry out detailed 
instructions.  He was also markedly limited in the ability 
to maintain attention and concentration for extended 
periods, the ability to perform activities within a 
schedule, sustain an ordinary routine without special 
supervision, work close to others without being distracted 
by them, the ability to make simple work associated 
decisions and in the ability to complete a normal workday 
and workweek without interruptions from psychologically 
based symptoms.  He was also markedly limited in social 
situations that included the ability to interact with the 
general public, accept instructions and respond 
appropriately to criticism from supervisors, get along 
with coworkers without distracting them or exhibiting 
behavioral extremes and in the ability to maintain 
socially appropriate behavior and adhere to basic 
standards of neatness and cleanliness.  Finally he was 
said to be markedly limited in the ability to respond 
appropriately to changes in the work setting, the ability 
to travel on unfamiliar places and in the ability to set 
realistic goals.  The functional capacity assessment was 
that the veteran continued on psychiatric treatment 
including medication and was diagnosed with major 
depressive disorder with psychotic features due to somatic 
delusions.  

A November 1995 private psychiatric evaluation revealed 
complaints of the veteran having not been able to work due 
to complications of a hernia that he had received in the 
service.  He was noted to have undergone surgery of an 
epididymitis in May 1994 and the entire situation was 
described as having put him in an appropriate mood, 
despair, anxious and easily altered.  His sleep pattern 
had been altered in such a way that he had to seek mental 
health treatment in 1995.  He could no longer work due to 
many factors including the fact that his medication made 
him drowsy and he was accident prone.  His wife described 
him as intolerable, explosive and unable to tolerate 
noise.  He was noted to be verbally aggressive and 
impatient.  He was noted to be married a second time.  The 
veteran had worked as a survey technician but quit due to 
physical and mental problems.  He was said to drink 
occasionally and used no illegal drugs.  He was said not 
to read the newspaper, watch TV, help around the house or 
visit anyone.  He received no guests and did not go out by 
himself.  He was able to care for himself.  Mental status 
examination revealed him to be well developed and 
nourished.  His appearance was careless and disheveled.  
He was dressed appropriately and did not shave.  He was 
cooperative.  His facial expression was anxious.  His mood 
was not appropriate, very impatient.  His verbal 
expression was spontaneous and coherent, but irrelevant.  
He did not show pressure speech.  His speech was logical 
and there was no aphasia.  In regard to his thinking 
processes, somatic delusions were noted.  Cognitive 
testing revealed no deficits, and he was alert in person, 
place and time.  He had difficulty in abstract thought on 
testing.  Social judgement was tested and found adequate.  
It was recommended that his wife handle his funds.  The 
diagnosis was major depression, single episode with 
psychotic features.  His GAF was 50.  

VA records from the 1990's include treatment for 
psychiatric complaints.  In December 1995 the veteran was 
noted to have had a history of depression.  At present he 
was not psychotic and in partial remission, with no 
suicidal or homicidal ideation.  The assessment was major 
depression.  In December 1997 and February 1998 he was 
diagnosed with major depressive disorder (MDD) and was not 
shown to be actively psychotic, homicidal or suicidal 
although in February 1998 he had blunted affect and 
concrete thinking.  In May 1998 he again had blunted 
affect and concrete thinking, as well as thought blocking, 
anxious mood and was mistrustful and suspicious.  The 
assessment was anxiety/depression, rule out 
schizoaffective disorder.  In August 1998 he was noted to 
be alert, coherent and relevant although there was a 
poverty of thought process with concrete thinking.  He was 
less anxious.  The assessment was schizoaffective 
disorder.  

A September 1997 VA PTSD disorders examination is noted to 
have diagnosed no specific psychiatric disorder.  The 
veteran was alert and in contact.  There was no evidence 
of a thought disorder or perceptive problems.  He 
expressed freely, relevant and well organized.  He was 
well oriented and memories were preserved.  His retention, 
recalls and sensorium were clear.  There was no depressive 
signs and his judgment was preserved.  He was quite 
obsessed with the condition of his herniorrhaphy.  

Between 1999 and 2001 his psychiatric condition was 
diagnosed as schizoaffective disorder.  A December 1999 VA 
record revealed him to be receiving Social Security 
benefits but he didn't know for what disabilities.  He was 
noted to sleep poorly and indicated that he "can't live 
without his meds."  He had a history of insomnia, 
nervousness and depression.  He was alert and coherent.  
There was no insight and poor judgement.  There was no 
suicidal or homicidal ideations.  He was assessed with 
schizoaffective disorder.  He was referred for stress 
management in September 2000.  In October 2000, he again 
showed impaired judgment and no insight, but with no 
evidence of suicidal, homicidal, delusional thought or 
hallucinations.  He also endorsed many somatic complaints.  
The assessment was schizoaffective disorder assessed as 
"45%."  In November 2000, he was disheveled, and unkempt, 
with logical and relevant thought.  He had a depressed 
mood and congruent affect.  He was not actively suicidal, 
homicidal, delusional or with hallucinations.  He had 
impaired judgment and no insight.  In February 2001, he 
again showed impaired judgment and no insight, but with no 
evidence of suicidal, homicidal, delusional thought or 
hallucinations.  He had the same diagnosis assessed as 
"50%."  In May 2001 he appeared to be disheveled with a 
beard.  His thought was logical and relevant and again 
there was no evidence of suicidal, homicidal, delusional 
thought or hallucinations.  However he continued to show 
impaired judgement and no insight.  He was assessed with 
schizoaffective disorder assessed as "55%."  In September 
2001, the same findings of impaired judgment and insight 
were again reported, and again no evidence of psychotic 
thought or harmful ideations were shown.  The assessment 
again was schizoaffective disorder assessed as "55%."

VA treatment records from 2002 reflect continued 
psychiatric treatment.  A February 2002 record revealed 
him to appear at this visit reportedly feeling better.  He 
was noted to be well groomed, cooperative, spontaneous, 
logical, coherent and relevant.  There was no evidence of 
suicidal, homicidal, delusional thought or hallucinations.  
He was oriented times three with adequate judgement and 
memory and superficial insight into his medical condition.  
His mood was euthymic with congruent affect.  He showed no 
involuntary movements, orolingual dyskinesia, gross 
neurological defect nor evidence of side effects of 
medication.  Cognitive functions were preserved.  His GAF 
was 55 and the assessment continued to be schizoaffective 
disorder.  In June 2002 he was seen with no major 
complaints as he was taking his medications.  His 
neurological findings were the same as shown in February 
2002 as were the findings regarding lack of thought 
disorder.  However, he was shown to have no insight, poor 
judgment and reported poor memory at this time.  He had a 
depressed mood with inadequate affect.  The diagnosis 
continued to be schizoaffective disorder.  

The report of a September 2002 VA examination revealed the 
veteran to have not worked since 1993 after having worked 
as an inspector for an engineering laboratory.  He had 
been married twice and was the father of six children, 
with the youngest ones of teenage age still living at 
home.  He was noted to be receiving various psychiatric 
medications.  His complaints were that he gets anxious and 
he used to shout at his daughters because he became 
irritable.  He described himself as desperate due to his 
financial situation.  He indicated that when he first 
stopped working there were moments when he felt like 
killing himself due to his financial problems.  He first 
complained about not being able to sleep, but then said 
that medications helped him sleep adequately.  

Objective findings revealed the veteran to be a well 
developed overweight male who was casually but adequately 
dressed and groomed.  He was alert, aware of the interview 
and in contact with reality.  He made a number of 
complaints regarding the surgery that he underwent in May 
1994.  He was not delusional and not actively 
hallucinating.  He referred having had thoughts of killing 
himself, but there were no actual suicidal gestures or 
attempts to kill himself and he was not actively suicidal 
at present.  He complained of anxiety and irritability 
with poor tolerance to frustration.  He was able to sleep 
with the use of medications.  He alleged not having sexual 
desire for his wife and referred to problems with his 
hernia but now on the left side.  The affect that he 
displayed was fairly adequate.  His mood was somewhat 
angry and frustrated.  He was well oriented in person, 
place, and time.  His memory and intellectual function 
were adequate.  His judgement was maintained.  His insight 
was poor.  The examiner then addressed the veteran's 
complaints surrounding his May 1994 hernia surgery and 
subsequent complications.  It was this examiner's opinion 
that the veteran's current neuropsychiatric condition was 
as likely as not related to his service connected right 
inguinal hernia mostly because of the complications that 
developed after his third surgery.  The Axis I diagnosis 
was depressive disorder NOS and his GAF was 65-60. 

In February 2003 he reported having a VA examination about 
4 months ago.  He said he occasionally hears noises, 
voices and felt like he was going to be killed.  He was 
noted to be disheveled with a poorly trimmed moustache.  
He showed no evidence of neurological abnormality or 
active thought disorder, but was said to have no insight, 
poor judgment and complaints of poor memory.  He had a 
depressed mood and affect.  His cognitive functions were 
acceptable.  He was assessed with schizoaffective 
disorder, with a GAF of 55.  In June 2003 he reported that 
he was sleeping well and reported that all medications 
seemed to be helping him.  However, he was noted to have 
an anxious-depressed mood and affect, with poor judgment 
and superficial insight into his condition.  Again he was 
not shown to have an active thought disorder and his 
cognitive functions were preserved.  The diagnosis was 
schizoaffective schizophrenia.  

In January 2004 he again reported that he was doing well 
on his medications.  An anxious-depressed mood and affect, 
with poor judgment and superficial insight into his 
condition were indicated.  Again there was no evidence of 
a psychosis or suicidal/homicidal thought and cognitive 
functions were preserved.  His GAF score was 55.  In April 
2004 he was shown to be worried about his medical 
condition, and findings were the same as those shown in 
January 2004.  His diagnosis was schizophrenia schizo 
affective type and his GAF score was 55.  In July 2004 he 
was noted to have recent treatment for cancer.  He was 
unshaved with a depressed mood and affect, again with no 
neurological abnormalities or psychotic thought shown.  
His diagnosis was schizophrenia schizo affective type and 
adjustment disorder and his GAF was 50.  In November 2004 
he was noted to be adequately dressed and groomed and 
again showed no evidence of active thought disorder or 
neurological deficits.  He was oriented times three with 
adequate judgment, superficial insight and complaints of 
poor memory.  He presented with a mild psychomotor 
retardation and congruent.  The diagnosis remained 
unchanged from July 2004 and his GAF remained at 50.   

VA records from 2005 reflect continued treatment for 
severe psychiatric symptoms.  In March 2005 he was noted 
to have complaints of depression, insomnia and was worried 
due to his ongoing cancer condition.  He was noted to be 
severely depressed with anxious mood and affect, with mild 
psychomotor retardation.  He was cooperative, spontaneous, 
logical, coherent and relevant.  There continued to be no 
evidence of suicidal/homicidal thought, hallucinations or 
delusions, nor any neurological findings of note.  
Cognitive functions were preserved.  His diagnosis was 
schizophrenia schizo affective type and adjustment 
disorder and his GAF was 50.  In May 2005 he was seen 
without an appointment, and was markedly depressed and 
anxious, referring that he had run out of his medication 
(Lorazepam) and did not sleep well at night.  He was 
disheveled with generalized body tremors, but no other 
neurological findings or obvious medical side affects.  He 
was cooperative, spontaneous, logical, coherent and 
relevant.  He was oriented times three with impaired 
judgment, no insight and poor memory.  At this point, 
there was no evidence of active hallucinations, delusions 
nor ideas of harm to himself or others.  His cognitive 
functions were preserved.  His diagnosis was schizophrenia 
schizo affective type and adjustment disorder and his GAF 
was 50.  

The report of an October 2005 VA examination noted a past 
medical history of no psychiatric hospitalizations in the 
computer files.  His September 2002 VA examination had 
shown a diagnosis of depressive disorder NOS and dependent 
personality features.  He presently was on treatment at 
the VA outpatient clinic with fluoxetine 40 mg daily and 
risperidone at bedtime.  He also had been treated with 
lorazepam for anxiety.  His records were noted to include 
diagnoses of depressive disorder, NOS and schizoaffective 
disorder.  He had not worked since 1993.  He used to work 
at a laboratory as an inspector and technician for eight 
years.  He lived with his second wife and a daughter.  He 
related that he underwent four hernia surgeries and a 
colostomy and ostomy.  He denied drinking or drug use but 
admitted to smoking at times.  He denied any legal 
problems.  He complained of forgetting the name of his 
medications at times.  He spent his time in an elderly 
center and watched TV.  He needed medications to sleep.  
He reported having been irritable and aggressive at times, 
but not now.  He reported having a good relation with his 
wife.  He reported a good response to current treatment 
and indicated that lorazepam controlled his anxiety the 
most.  

On mental status examination, he was clean, sportily 
dressed and groomed.  He was pleasant to approach and 
cooperative.  He was alert, oriented to times three.  His 
mood was depressed.  His affect was constricted.  His 
attention was good.  His concentration was good.  His 
memory was fair.  His speech was clear and coherent.  He 
was not hallucinating.  He was not suicidal nor homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  There was no impairment of thought 
processes currently elicited.  No delusions or 
hallucinations were currently reported.  He reported 
having good response to lorazepam to control his anxiety.  
He was not suicidal nor homicidal.  He kept his personal 
hygiene.  He had an ostomy bag and participated in elderly 
center activities.  He was oriented and complained of 
forgetting the name of one of his medications.  There was 
no ritualistic or obsessive behavior described.  His 
speech was clear, relevant and logical.  No panic attacks 
were described.  He has been depressed, anxious and had a 
history of getting verbally aggressive.  He was unable to 
sleep without medications.  He was competent to handle VA 
funds.  The Axis I diagnosis was depressive disorder, NOS.  
His GAF was 50.  The examiner opined that the veteran 
developed serious medical conditions and complications 
which has affected all his functional capacities.  He 
presented neuropsychiatric symptomatology diagnosed as 
depressive disorder NOS as diagnosed in the September 2002 
VA examination.  He has continued outpatient treatment 
with good response.  The examiner considered that the 
veteran's physical and psychiatric conditions rendered him 
unemployable.  Based on the veteran's psychiatric 
evaluations and treatment records, the examiner considered 
the severity and presentation of his neuropsychiatric 
conditions was sufficient to consider him unemployable.  
His age at the time of this examination was 60 years old.  

Disability evaluations are determined by the application 
of a schedule of ratings that is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R., Part 4 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2005) requires that each disability be viewed in relation 
to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2005) requires that medical reports be 
interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work. 38 C.F.R. § 
4.7 (2005) provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating is to be 
assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings 
for separate periods of time may be assigned based on the 
facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2005).

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated 
changed.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
The new rating criteria became effective November 7, 1996. 
Id.  In an opinion, VAOPGCPREC 7-2003, VA's General 
Counsel issued a holding that where the law or regulation 
changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered 
whether the veteran has been prejudiced thereby.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is 
more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g) 
which provides that VA may, if warranted by the facts of 
the claim, award an increased evaluation based on a change 
in law retroactive to, but no earlier than, the effective 
date of the change.  It was further held that pursuant to 
38 U.S.C.A. § 7104, the Board's decisions must be based on 
consideration of all evidence and material of record, 
rather than merely evidence which pre-dates or post-dates 
a pertinent change to VA's Schedule for Rating 
Disabilities (Rating Schedule).

In this case the Board notes that entitlement to an 
initial rating dates back to October 1995.  Under the old 
criteria in effect at the time, psychiatric disorders 
would be diagnosed in accordance with the American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 3rd ed. Revised (DSM- III-R), 
and a diagnosis not in accord with that manual would not 
be accepted for rating purposes.  38 C.F.R. § 4.126 (in 
effect prior to November 7, 1996).

In this regard, the veteran's disorder prior to November 
7, 1996 was noted to be differentially diagnosed as 
generalized anxiety disorder (GAD) and as major depression 
single episode with psychotic features.  Thus 
consideration of the applicable criteria for these 
diagnoses is necessary.   

Under 38 C.F.R. § 4.132, Code 9207 (in effect prior to 
November 7, 1996), major depression single episode with 
psychotic features was evaluated under the criteria for 
rating psychotic disorders.  A 100 percent evaluation was 
assigned for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent disability was assigned with less symptomatology 
such as to produce severe impairment of social and 
industrial adaptability.  A 50 percent disability 
evaluation was assigned for considerable impairment of 
social and industrial adaptability.  A 30 percent 
disability evaluation was assigned for definite impairment 
of social and industrial adaptability.  A 10 percent 
disability evaluation was assigned for mild impairment of 
social and industrial adaptability.  A noncompensable 
rating was assigned for psychosis in full remission.  38 
C.F.R. § 4.132, Diagnostic Code 9207.

Under 38 C.F.R. § 4.132, Code 9400 (in effect prior to 
November 7, 1996) provided that generalized anxiety 
disorder was to be rated under the general rating formula 
for psychoneurotic disorders.  Under the general rating 
formula for psychoneurotic disorders in effect until 
November 7, 1996, a 100 percent schedular evaluation was 
warranted when all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community; psychoneurotic symptoms exist which are 
totally incapacitating, bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
the veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms of such severity and persistence 
that there was a severe impairment in the ability to 
obtain or retain employment.  A 50 percent rating was 
assigned when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial 
impairment.  When there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation was 
assigned.  When less than the criteria for the 30 percent 
evaluation, but with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment, a 10 percent evaluation was assigned.  38 
C.F.R. § 4.132 (in effect prior to November 7, 1996), 
Diagnostic Codes 9502.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93 (November 9, 
1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  

On November 7, 1996, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  See 61 
Fed. Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (presently 
codified at 38 C.F.R. §§ 4.125-4.130 (2005)).  The 
veteran's disability has been evaluated under diagnostic 
code, Diagnostic Code 9434, which is rated under the 
General Rating Formula for Mental Disorders.  According to 
the General Rating Formula for Mental Disorders in effect 
since November 7, 1996, a 100 percent evaluation is 
warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

According to the applicable rating criteria, when 
evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment 
during periods of remission must be considered.  In 
addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination. 
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on 
the basis of social impairment. 38 C.F.R. § 4.126 (2005).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum 
of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. 
§§ 4.125(a), 4.130 (2005).  ).  GAF scores of 81 to 90 
indicates absent or minimal symptoms (e.g. mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more 
than everyday problems (e.g. an occasional argument with 
family members.)  GAF scores of 71 to 80 indicates that, 
if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no 
more than slight impairment in social and occupational 
functioning.  Scores of 61 to 70 are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 
51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers.)  
Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

As noted above, during the pendency of this claim, the 
rating criteria used by the VA for evaluation of 
neuropsychiatric claims were changed, effective November 
7, 1996.  In this case, the Board finds that the "old" 
criteria for evaluating psychoneurotic symptoms is the 
more favorable criteria.  In this case, Diagnostic Code 
9207, the "old" criteria for evaluating psychoses is not 
shown to be applicable in this case where the veteran has 
not been shown to have evidence of an ongoing active 
psychosis on VA examinations or in treatment records.  The 
only exception was one instance in February 2003, when he 
complained of hearing voices and had paranoid thought.  
However records after that time showed no complaints of 
hallucinations or delusions.  The more applicable 
Diagnostic Code in this case is Diagnostic Code 9400 under 
the general formula for psychoneurotic disorders.  

A review of the evidence reveals that overall, the degree 
of social and occupational impairment caused by the 
veteran's PTSD symptoms clearly meets the criteria for an 
initial 70 percent rating under the old criteria.  The 
evidence overall revealed his GAF score to fluctuate 
between 50 and 55, with the more recent evidence, such as 
a May 2005 treatment record and the October 2005 VA 
examination showing his GAF score to be 50.  Aside from 
GAF scores, the evidence shows from early on in his 
entitlement, his symptoms severely impaired his ability to 
establish and maintain effective or favorable 
relationships with people as well as severely impaired his 
ability to obtain or retain employment.  Records from as 
early as 1994 show the veteran to have been "markedly 
limited" in his ability to remember locations and worklike 
procedures.   He was also described as "markedly limited" 
in social situations.  His psychiatric symptoms were 
repeatedly described in treatment records as resulting in 
impaired judgement and little to no insight throughout the 
course of this appeal.  He also presented with 
manifestations at various times such as somatic 
complaints, depressed mood, thought blocking, anxious 
mood, and poverty of thought process.  He also was noted 
to appear disheveled and poorly groomed several times 
during the course of this appeal, although the most recent 
VA examination of October 2005 revealed him to be well 
groomed.  

Although the veteran's symptoms are shown to severely 
interfere with the veteran's social and occupational 
functioning, thus warranting a 70 percent under the "old" 
criteria, there is no basis for a 100 percent rating under 
either the "old" or "new" criteria.  

The evidence of record reported above, does not show that 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community.  Nor do psychoneurotic symptoms exist which are 
totally incapacitating, bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior.  The evidence of 
record also does not show gross impairment in thought 
processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The 
clinical records and the VA examination primarily show 
that he was alert and oriented, with organized or cogent 
thought process and no active hallucinations, delusions, 
homicidal or suicidal thought.  He did not display grossly 
inappropriate behavior.  The medical evidence of record 
also indicates that he has adequate memory, without memory 
loss for close relatives, own occupation, or own name.  
There is no indication in the medical evidence of record 
that he was unable to perform activities of daily living, 
including maintenance of minimal personal hygiene, 
although occasional lapses in grooming were noted.  

Therefore, the Board concludes that the veteran's 
psychiatric disability, diagnosed on most recent VA 
examination as depressive disorder NOS, does not meet the 
criteria for a 100 percent schedular evaluation.  

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-
connected depressive disorder symptoms have remained 
consistent over the appeal period.  Based on the record, 
the Board finds there is no need to consider a staged 
rating as per Fenderson, supra. 

TDIU

The veteran appears to have raised a claim for entitlement 
to a total disability rating on the basis of individual 
unemployability due to service connected disabilities 
(TDIU) in his April 2003 notice of disagreement in which 
he stated he should be 100 percent disabled as he was on 
Social Security for being totally disabled.  Although a 
claim of entitlement to a total disability rating on the 
basis of individual unemployability due to service 
connected disabilities (TDIU) has yet to be adjudicated by 
the RO, the veteran has continued to argue entitlement to 
TDIU via his contentions as well as via his evidence 
submitted, which includes an opinion from the October 2005 
VA examination stating that the veteran is unemployable.  
The Board has determined that such a claim may be inferred 
from the record in this case.  In Roberson v. Principi, 
251 F.3d 1378 (2001) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) discussed what 
is required to establish an informal claim for TDIU.  In 
substance, the Federal Circuit held that, where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must then consider 
whether the veteran is entitled to TDIU.  Accordingly 
based on the facts of this case, the Board finds that an 
ongoing claim of entitlement to TDIU can reasonably be 
inferred.  Therefore, the Board has jurisdiction over this 
issue.  Although issue was not adjudicated by the RO, it 
is not prejudicial to the veteran if the Board adjudicates 
the TDIU claim, in light of the favorable outcome of this 
matter.

In this matter, 38 C.F.R. § 4.16 (c) in effect prior to to 
November 7, 1996 addressed total unemployability due to a 
mental disorder when the mental disorder was the lone 
compensable service connected disability rated at 70 
percent disabling.  This is not for application in this 
case, as the veteran is shown to have additional service 
connected disabilities for which he receives compensation.  

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout 
the life of the disabled person. 38 C.F.R. § 4.15.  The 
law provides that a total disability rating may be 
assigned where the schedular rating is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only 
one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).  A total disability 
rating may also be assigned on an extraschedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for depressive disorder 
and the by this decision, the Board has granted a 
disability rating of 70 percent.  Thus, the veteran meets 
the minimum schedular requirements for a total rating due 
to individual unemployability under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is 
whether the veteran's depressive disorder prevents him 
from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the 
individual to earn a "living wage").  Moore v. Derwinski, 
1 Vet. App. 356 (1991).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability, the record must reflect some factor, 
which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected depressive 
disorder.  The record shows he was 60 years old in 2005.  
Evidence of record reflected that he has not worked since 
the early 1990's and that the reason for his unemployment 
has been that his persistent depressive disorder symptoms 
resulted in an inability to perform all but the simplest 
tasks.    

Given the medical records showing a persistent impairment 
in judgement and insight, with his work abilities greatly 
impaired by his symptoms and given the examiner's opinion 
in October 2005 stating that the severity and presentation 
of his neuropsychiatric condition rendered him 
unemployable, the Board resolves reasonable doubt in the 
veteran's favor on this issue.  The Board concludes that 
the competent medical evidence supports the claim for a 
total disability rating based on individual 
unemployability due to service-connected depressive 
disorder.  Accordingly, entitlement to a total disability 
evaluation based on individual unemployability is granted.




ORDER

An initial schedular evaluation of 70 percent, but no 
more, for depressive disorder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


